Citation Nr: 0003758	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-07 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin rash as 
secondary to post-traumatic stress disorder.  

2.  Entitlement to service connection for a stomach disorder 
as secondary to post-traumatic stress disorder.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied entitlement to 
service connection for a skin rash and stomach condition as 
secondary to post-traumatic stress disorder (PTSD).  The 
appeal also concerns an April 1996 rating determination, 
which continued a 30 percent evaluation for PTSD.  

The issue of an increased evaluation for PTSD will be 
addressed in the Remand portion of the decision.

A review of the record reveals that entitlement to individual 
unemployability was denied by a rating decision dated in 
October 1999.  The Board additionally observes that 
correspondence from the veteran's attorney-representative 
received on October 21, 1999, while couched as an appeal to 
the Board of Veterans' Appeals, is adequate to constitute a 
notice of disagreement with respect to the veteran's claim of 
entitlement to individual unemployability.  However, a 
statement of the case was not issued.  Accordingly, the issue 
of entitlement to a total disability rating based on 
individual unemployability will also be addressed in the 
Remand portion of the case.  



FINDINGS OF FACT

1.  The record does not include medical evidence of a nexus 
between a skin rash and the veteran's military service or a 
service connected disability.  

2.  The record does not include medical evidence of a nexus 
between a stomach disorder and the veteran's military service 
or a service connected disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
rash is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
stomach condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or diseases contracted in the 
line of duty, in active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  In addition, service connection 
may also be granted for disability that has been aggravated 
by a service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

Notwithstanding, statutory law as enacted by the Congress 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined by the 
United States Court of Appeals for Veterans Claims (Court) as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible or possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant 
cannot, therefore, meet this burden merely by presenting lay 
testimony or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

A well-grounded claim for service connection generally 
requires (1) a medical diagnosis of a current disability; (2) 
medical or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury, 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule regarding 
chronicity and continuity of symptomatology set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, that shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
10 Vet. App. at 498.  

The veteran has claimed that a skin rash and a stomach 
disorder manifested by ulcers are related to his service or 
to his service-connected PTSD.  Although his service medical 
records show that the veteran had a one-centimeter inclusion 
cyst or callus on his right palm in May 1963, there was no 
other skin disorder shown by the service medical records and 
no diagnosis of a skin rash.  Likewise, there is no record of 
complaints of, or treatment for a stomach disorder or 
bleeding ulcers in service.  On the veteran's separation 
examination, while a number of complaints were reported, the 
examiner reviewed positive answers and reported no apparent 
medical significance to any of the complaints.  The veteran's 
skin and gastrointestinal systems were clinically evaluated 
as normal on separation examination.  

A.  Stomach Condition

Clinical records show the earliest treatment for a 
gastrointestinal disorder from April 1989.  At that time, the 
veteran had been doing well until two days prior to 
hospitalization.  He vomited yellow-brown material.  The 
veteran has had numerous admissions for gastritis, projectile 
vomiting, and attends a GI clinic.  He also had bleeding 
ulcers.  

The veteran was afforded a VA examination for his stomach in 
October 1993.  He reported a history of ulcer disease for the 
past 30 years and of being hospitalized once or twice a year 
for a bleeding ulcer.  The veteran reported that repeat 
endoscopies showed healing ulcers, but several months later, 
he would have a recurrence of another ulcer.  According to 
his history, the examiner felt that his condition did not 
sound like a single ulcer.  The veteran also had epigastric 
pain about 10 times a day.  The pain was usually worse with 
food, but it could occur otherwise without food.  The 
diagnosis was recurrent ulcer disease.  The examiner also 
noted that ulcer disease was probably exacerbated by his 
smoking 1 to 2 packs of cigarettes a day.  The veteran had 
been told this in the past.  

The veteran was seen in December 1995 to ascertain whether he 
had a somatization disorder, functional vomiting.  
Provisional diagnosis was diabetic gastroparesis.  Assessment 
was anxiety, mild.  He was afforded another psychiatric 
examination in February 1996.  The veteran reported that he 
did not drink anymore and that he had been sober for 15 to 20 
years.  He also reported drinking about 10 cups of coffee a 
day and was given medical advice to use decaffeinated drinks.  
Provisional diagnosis was diabetic gastroparesis.  He was 
assessed with PTSD with mild anxiety.  In October 1995 he was 
seen in an unscheduled visit.  He complained of vomiting off 
and on for about a week.  The examiner recorded that he had 
diabetic gastroparesis, gastritis, peptic ulcer disease, 
IRDM.  

B.  Skin Condition

Clinical records from 1985 through 1989 were obtained and 
essentially reflect the absence of skin pathology.  A few 
keratoses were noted on examination in March 1987.  In July 
1991, an examination reported the veteran's skin as normal.  

The veteran was afforded a VA skin examination in December 
1993.  He reported a history of scattered skin lesions for 20 
years.  He reported that the lesions began to develop several 
years after his coming out of the military.  He also reported 
that they had gotten worse over the last few years.  One 
lesion was noted, which was a 2-millimeter pink papule on the 
right abdomen.  He scratched the lesions.  On the right 
elbow, there was an approximately 3 to 4 millimeter crusted 
healing plaque with some drainage.  On the anterior aspect of 
both legs below the knee, numerous scars were noted.  There 
were also several newer lesions that appeared similar to the 
lesions on the arm.  Assessment was neuro-excoriations, 
possibly starting as mild folliculitis, though the primary 
process appeared to be secondary to his scratching.  The 
examiner recommended that the veteran cover these areas with 
bandages or wraps to keep from scratching.  

The veteran was afforded another skin examination in January 
1995.  The veteran's medical history was significant for 
diabetes and some GI motility disorders.  On the dorsal 
aspects of the hands and distal forearms, marked fibrotic 
scarred plaques with several areas with erosions and 
excoriations were noted.  They measured as large as 
3 centimeters in diameter.  There were a few with fissuring 
over the dorsal aspect of the hand.  There were some mild 
atrophic scars on the distal lower extremities, but there 
were no active primary lesions or any excoriations in those 
areas at the time of the examination.  The assessment was 
multiple fibrotic and excoriated plaque-like scars with an 
obvious component of Lichen simplex chronicus and 
excoriations.  The examiner told the veteran that if he 
developed any vesicles, he should contact a dermatology 
clinic for potential biopsy. 

The veteran was also afforded an Agent Orange examination in 
January 1995.  The diagnoses included chronic dermatitis of 
the arms and hands, 30 years, and insulin-dependent adult-
onset diabetes mellitus.  

Based on a review of the evidence of record, the Board finds 
that the veteran's claims of entitlement to service 
connection for a skin rash and a stomach disorder are not 
well grounded.  The Board finds that the veteran has failed 
to provide medical evidence of a nexus between the claimed 
disorder and any incident in service or a service-connected 
disability.  There is, moreover, no medical evidence tending 
to show that the alleged symptoms in service represented 
chronic disabilities rather than acute and transitory 
conditions.  While the veteran's statements represent 
evidence of continuity of symptomatology, without more, his 
statements are not competent evidence that relate any of the 
claimed conditions to service.  Savage.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during service, lay testimony is not competent to prove a 
matter requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. at 494-95.  Accordingly, the veteran's claims for 
service connection for a skin rash and a stomach disorder 
must be denied as not well grounded.

The Board notes that an Agent Orange examination in January 
1995 produced a diagnosis of chronic dermatitis of 30 years' 
duration.  However, the record does not illustrate any skin 
disorder even approaching such duration.  Accordingly, the 
Board concludes that the diagnosis was a product solely of 
the history provided by the veteran.  The January 1995 
opinion does not include citations to any clinical findings 
in service or thereafter, and the opinion is not shown to 
have been based upon a review of service medical records or 
the claims file.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting medical opinion as "immaterial" where there 
was no indication that the physician reviewed claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis) (citing Reonal v. Brown, 
5 Vet. App. 458, 460 (1993)); cf. Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (Without a review of the record, an opinion 
on the etiology of the underlying condition can be no better 
than the facts alleged by the veteran).  Therefore, the Board 
regards the comment as to duration of the veteran's skin 
disorder in the January 1995 examination as immaterial.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that if true, would make these claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.  

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (1992); 57 Fed. Reg. 49,747 (1992).  

Further, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  


ORDER

Service connection for a skin rash is denied.  

Service connection for a stomach disorder is denied.  


REMAND

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

A review of the record demonstrates a seeming conflict in the 
evidence furnished by the April 1997 VA examination as 
opposed to that of the 1998 reports provided by the Vet 
Center.  A GAF score of 60, as reported in the April 1997 VA 
examination, indicates moderate symptoms or moderate 
difficulty in social or occupational functioning.  Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. (1994) 
(DSM-IV).  The Court has established that a GAF of 50, as 
reported in the 1998 report from the Vet Center, is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

More significantly, the April 1997 VA examination report 
appears to have associated much of the veteran's mental 
pathology to conditions apart from PTSD.  The examiner noted 
that the veteran suffered from an organic mood disorder due 
to a general medical condition, brittle insulin-dependent 
diabetes mellitus and chronic alcoholism, which were a factor 
in the veteran's mental health picture.  The examiner also 
felt that the alcoholism and diabetes accounted for some 
measure of the veteran's effective emotional lability.  On 
the other hand, the reports from the Vet Center, while noting 
the nonservice-connected conditions, appear to have 
associated the veteran's mental health picture exclusively 
with PTSD.  In November 1998, the veteran's problem was 
characterized by the Vet Center in Terre Haute, Indiana as 
PTSD, severe and chronic.  Consequently, the Board is of the 
opinion that further examination is warranted to reconcile 
the apparent conflicting evidence.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).  

A review of the record also reveals that entitlement to 
individual unemployability was denied by a rating decision 
dated in October 1999.  The Board additionally observes that 
correspondence from the veteran's representative received by 
the RO on October 21, 1999, while couched as an appeal to the 
Board of Veterans' Appeals, is adequate to constitute a 
notice of disagreement with respect to the veteran's claim of 
entitlement to individual unemployability.  

The RO has not issued a statement of the case on the issue 
pertaining to individual unemployability.  Where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to afford due 
process, the case is REMANDED to the RO for the following 
development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his service-connected PTSD 
from November 1998 to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD and to reconcile 
diagnoses of April 1997 and September 
1998.  

All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings must be 
reported in detail.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The claims file and a copy of 
this remand must be made available to the 
examiner prior to completion of the 
examination report.  

The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected PTSD.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.

4.  The RO should also issue a statement 
of the case to the veteran and 
representative addressing the issue of 
entitlement to a total rating based on 
individual unemployability.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, the issue should not be 
certified to the Board unless all applicable appellate 
procedures are followed, including the completion of the 
appeal.  The Board intimates no opinion as to the ultimate 
outcome of the claims.  The veteran should be afforded the 
opportunity submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 112 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

